Citation Nr: 0525297	
Decision Date: 09/16/05    Archive Date: 09/29/05

DOCKET NO.  02-06 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.

2.  Entitlement to a compensable initial evaluation for 
bilateral nephrocalcinosis.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for non-nephrotic 
proteinuria.

5.  Entitlement to service connection, status post removal of 
ganglion cyst, right ring finger.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from May 1991 to July 1999.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which, in pertinent part, denied 
service connection for status post cervical spine strain.  
The RO granted service connection for bilateral 
nephrocalcinosis, and a noncompensable evaluation was 
assigned for that disability.  In February 2001, the veteran 
disagreed with the denial of service connection for cervical 
strain, and disagreed with the noncompensable evaluation 
assigned for the service-connected nephrocalcinosis.  The RO 
prepared a statement of the case (SOC) in April 2002 and 
issued that SOC in May 2002.  The veteran submitted his 
timely substantive appeal in late May 2002.  

Because the veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection, the Board has identified this claim on the title 
page as involving the propriety of the initial evaluation.  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The United States Court of Appeals for Veterans Claims 
(Court) has directed that where a veteran has submitted a 
timely notice of disagreement (NOD) with an adverse decision 
and a SOC addressing the issue has not yet issued, the Board 
should remand the issue.  See Manlincon v. West, 12 Vet. App. 
238, 240-41 (1999).  The veteran has disagreed with the 
September 2002 denial of claims for service connection for 
hypertension, non-nephrotic proteinuria, and status post 
removal of ganglion cyst, right ring finger.  No SOC has been 
issued which addresses these denials.  These issues are 
addressed in the REMAND below.  The claim of entitlement to a 
compensable initial evaluation for bilateral nephrocalcinosis 
is also addressed in the REMAND below.  These issues are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

In January 2005, the veteran requested a Travel Board 
hearing, that is, a hearing before the Board conducted at the 
RO.  The requested Travel Board hearing was conducted in June 
2005 by the undersigned Veterans Law Judge.  

During his January 2005 Travel Board hearing, the veteran 
testified as to his belief that he has a current lumbar spine 
disorder or a thoracic spine disorder as a result of an 
injury to his head in service.  This claim is REFERRED to the 
agency of original jurisdiction for action as necessary.  


FINDING OF FACT

The veteran incurred a head injury during service, with 
diagnosis of bilateral neck spasm.  He currently has loss of 
normal cervical spine curvature on radiologic examination, 
and medical opinion establishes that this loss of curvature 
is probably due to muscle spasm.  


CONCLUSION OF LAW

The criteria for service connection for a cervical spine 
disorder, diagnosed as loss of spinal curvature and muscle 
spasm, are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
3.303, 3.306, 3.307, 3.309, 3.310 (2004).



REASONS AND BASES FOR FINDING AND CONCLUSION

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The veteran's service medical records establish that, in 
March 1999, radiologic examination of the veteran's cervical 
spine was conducted following the veteran's report that he 
had neck pain after a 100 pound weight dropped on his head.  
X-rays did not show any fractures or dislocations, and the 
diagnosis was bilateral neck spasm.  On VA examination 
conducted in August 2000, the veteran reported that a sheet 
of copper fell on his head.  He reported occasional 
discomfort at the base of his neck, mostly in the mornings.  
Radiological examination of the spine disclosed no 
abnormality.  The examiner concluded that the veteran was 
status post cervical spine strain, with full range of motion.

On VA examination conducted in April 2001, the veteran 
reported neck stiffness and cracking in his neck.  He had 
slightly decreased range of motion of the neck and there was 
no weakness or neurological abnormality of the upper 
extremities.  The examiner stated that there were 18 views of 
the veteran's cervical spine, and concluded that those 
radiologic examinations disclosed loss of cervical lordosis.   
The examiner stated that the loss of cervical lordosis was 
not uncommon in association with neck spasm.  The examiner 
assigned a diagnosis of cervical spine strain with muscle 
spasm at times.

On VA examination conducted in January 2005, the veteran 
stated that his neck was free of complaints or pain.  
Radiologic examination conducted in December 2004 disclosed 
loss of the normal cervical spine curvature, possibly 
secondary to muscle spasm.  The examiner concluded that the 
object that hit the veteran's head was not as heavy as 
reported by the veteran, and concluded that the veteran did 
not have a current cervical spine disorder.  However, the 
examiner did not discuss the findings of the April 2001 VA 
examination, the findings of the April 2001 review of 
radiologic examinations, or the report of the radiologic 
examination conducted in December 2004.  Rather, the examiner 
only discussed the results of diagnostic tests concerning the 
lumbar spine.

The facts establish that an injury occurred in service, with 
muscle spasm in the neck thereafter.  The facts establish 
that the veteran continues to demonstrate at least one 
objective indicator of cervical spine disorder - loss of 
normal curvature of the cervical spine.  The April 2001 VA 
medical evidence and opinion of record establishes that the 
veteran's loss of normal curvature of the cervical spine is 
due to muscle spasm, and this abnormality remained present on 
radiological examination in December 2004

Although the January 2005 report of VA examination is 
unfavorable to the veteran, because the examiner concluded 
that a cervical spine disorder is not currently present, that 
unfavorable examination report is less persuasive than the 
other medical evidence of record.  This is so because the 
examiner who conducted the January 2005 examination failed to 
discuss the December 2004 radiological examination, which was 
essentially unchanged from the findings discussed by the 
examiner who provided the favorable April 2001 examination 
report.  

It appears that the veteran's complaints of neck pain have 
resolved, and it was also noted in April 2001 that his pain 
waxes and wanes.  These comments are appropriate in 
determining the disability rating to be assigned a disorder, 
but do not necessarily establish that a disorder is not 
present.  As noted above, there is radiological evidence of 
cervical spine abnormality, which means the veteran's 
complaints of intermittent neck pain appear reasonable.  
Since the medical evidence establishes that loss of spinal 
curvature is often associated with muscle spasm, and muscle 
spasm was diagnosed during service, it is clear service 
connection is warranted. 

The objective evidence is at least in equipoise to warrant a 
finding that the veteran has objective evidence of a chronic 
cervical spine injury warranting service connection.  


ORDER

Service connection for a cervical spine disorder, diagnosed 
as loss of spinal curvature and muscle spasm, is granted.


REMAND

By a rating decision issued in September 2002, the RO denied 
claims of entitlement to service connection for hypertension, 
for non-nephrotic proteinuria, and for status post removal of 
ganglion cyst, right ring finger.  A statement the veteran 
submitted to his representative in the U.S. House of 
Representatives in February 2003 may be interpreted as 
disagreement with those denials of service connection.  Not 
only did the veteran specifically identify these disabilities 
in his statement, but he also attached a copy of the 
September 2002 rating decision.

These claims must be remanded so that the VA can issue an SOC 
which addresses each issue, if that has not already been 
done.  Manlincon, 12 Vet. App. at 240-41; VAOPGCPREC 16-92.  
The issues should be returned to the Board after issuance of 
the SOC only if the veteran files a timely substantive 
appeal, and the veteran should be so informed.  See Smallwood 
v. Brown, 10 Vet. App. 93, 97 (1997).  

The January 2005 VA examiner concluded that further 
evaluation was required before the cause of the veteran's 
nephrocalcinosis could be determined. It was noted that 
laboratory testing would be conducted and the veteran would 
return thereafter.  Although laboratory test results dated 
January 11 and January 19, 2005, are of record, there is no 
addendum to the VA examination report or any indication that 
the examiner reviewed those results.  Since more complete 
medical opinion in needed as to the medical cause for the 
onset of nephrolithiasis, further development is required 
before the Board may adjudicate the claim for a compensable 
initial evaluation for bilateral nephrocalcinosis.  


Accordingly, the case is REMANDED for the following actions:

1.  Issue a SOC as to the claims of 
entitlement to service connection for 
hypertension, for non-nephrotic proteinuria, 
and for status post removal of ganglion cyst, 
right ring finger.  If the decision issued in 
the SOC on any claim remains adverse to the 
veteran, the veteran should be informed that 
he must file a timely and adequate substantive 
appeal as to each issue he wishes to appeal to 
the Board.  See 38 C.F.R. §§ 20.200, 20.202, 
and 20.302(b).  The veteran must be informed 
of the time period allowed for perfecting 
timely appeal.  

2.  Obtain the records of the veteran's 
VA treatment, including any pertinent 
laboratory or diagnostic testing 
concerning kidney disease, from January 
2003 to the present.

3.  After obtaining the VA records, to 
the extent available, the veteran should 
be afforded VA examination for the 
purpose of ascertaining the nature and 
extent of severity of disability due to 
nephrocalcinosis.  The claims folder 
should be made available to the examiner 
for review in conjunction with the 
examination, and the examiner should 
acknowledge such review in the 
examination report.  All tests and 
studies deemed necessary should be 
completed.  

The examiner should provide an opinion as to 
whether it is at least as likely as not the 
veteran has any symptom(s) of 
nephrocalcinosis, to include whether, if the 
veteran has passed kidney stones, whether such 
kidney stones were related to the service-
connected nephrocalcinosis, and whether 
subjective symptoms described by the veteran 
are related to that disorder.

4.  After the above development has been 
conducted, the claim for an compensable 
initial evaluation for bilateral 
nephrocalcinosis should be readjudicated.  
If the decision remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case and afforded a reasonable period 
of time within which to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The purpose of this REMAND is to comply with due 
process considerations.  The Board intimates no opinion as to 
the ultimate outcome of this case.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  


	                        
____________________________________________
	MICHELLE KANE 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


